PER CURIAM
Appellant in this mental commitment case appeals an order committing him to the custody of the Oregon Health Authority for a period not to exceed 180 days. ORS 426.130. On appeal, appellant contends that the trial court erred in concluding that, because of a mental disorder, he is dangerous to himself and unable to provide for his basic personal needs. See ORS 426.005(l)(f). The state concedes that the record does not contain legally sufficient evidence to support the involuntary commitment and that the trial court’s order should be reversed. We agree and accept the state’s concession.1
Reversed.

 In light of that disposition, we do not address appellant’s remaining assignment of error.